Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-26 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 21, patentability exists, at least in part, with the claimed features of a printed circuit board disposed in the housing and including a flexible circuit board part, a first circuit board part connected to a first end part of the flexible circuit board part, and a second circuit board part connected to a second end part of the flexible circuit board part, wherein a surface of the flexible circuit board part between the first end part and the second end part is disposed adjacent to the side surface of the housing; wherein a first antenna, facing the first side of the housing, and used for radiation of a second signal corresponding to a second frequency band at least partly different from the first frequency band, is disposed on the first circuit board part; wherein a second antenna, facing the second side of the housing, and used for radiation of the second signal or a third signal corresponding to the second frequency band, is disposed on the second circuit board part; and wherein a radio frequency integrated circuit (RFIC), supporting the second frequency band, is disposed on a rear side of the first antenna with respect to the printed circuit board.

Regarding independent claim 25, patentability exists, at least in part, with the claimed features of a first radio frequency integrated circuit (RFIC) and a second radio frequency integrated circuit (RFIC) supporting a second frequency band at least partly different from the first frequency band; an intermediate frequency circuit configured to change an intermediate frequency signal to a baseband signal or change the baseband signal to the intermediate frequency signal; a switch configured to selectively connect the first radio frequency integrated circuit or the second radio frequency integrated circuit to the intermediate frequency circuit; and a printed circuit board coupled to the housing and including a flexible circuit board part, a first circuit board part connected to a first end part of the flexible circuit board part, and a second circuit board part connected to a second end part of the flexible circuit board part, wherein a first antenna, facing the second side of the housing, and used for radiation of a second signal corresponding to the second frequency band, is disposed on the first circuit board part; and wherein a second antenna, facing a direction different from the second side, and used for radiation of the second signal or a third signal corresponding to the second frequency band, is disposed on the second circuit board part.

Claims 22-24 depend from claim 21, claim 26 depend from claim 25 and are included in the allowable subject matter.
Chiang et al. (US 2011/0006953), Son et al. (US 2019/0312336) and Kim et al. (US2018/0277934) are all cited as teaching some elements of the claimed invention including a plurality of printed circuit boards, a plurality of antennas, an RFIC, as well as, a flexible printed circuit board therein.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AWAT M SALIH/Primary Examiner, Art Unit 2845